                 Case 20-10343-LSS              Doc 436        Filed 04/15/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                              Chapter 11

BOY SCOUTS OF AMERICA AND                                           Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                    Jointly Administered
                                 Debtors.
                                                                    Ref. Docket No. 223

           FIRST SUPPLEMENTAL DECLARATION OF JAMES L. PATTON, JR.,
          PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 2014(a)

                  I, James L. Patton, Jr., hereby state as follows:

                  1.       On March 18, 2020, the above-captioned debtors and debtors-in-

possession filed the Debtors’ Motion of Debtor for Entry of an Order Appointing James L.

Patton, Jr., as Legal Representative for Future Claimants, Nunc Pro Tunc to the Petition Date

(the “Motion”) [Docket No. 223]. The Motion attached as Exhibit B the Declaration of James L.

Patton, Jr. in Support of Debtors’ Motion for Entry of an Order Appointing James L. Patton, Jr.

as Legal Representative for Future Claimants, Nunc Pro Tunc to the Petition Date (the “Initial

Declaration”).

                  2.       On April 15, 2020, the Bankruptcy Court held a hearing on the Motion

and requested additional disclosures about certain matters discussed in my Initial Declaration.

Accordingly, I submit this first supplemental declaration to provide additional disclosures as

directed by the Court.

                  3.       Paragraph 12 of my Initial Declaration disclosed that as a child I

participated in the scouting program of Boy Scouts of America. My participation in scouting


1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


    26357860.2
              Case 20-10343-LSS         Doc 436      Filed 04/15/20     Page 2 of 3




consisted of being a Cub Scout and Boy Scout during my childhood in the 1960s and early

1970s. I did not attain the rank of Eagle Scout, and I have had no participation in the Boy Scouts

of America’s scouting program since the early 1970s.

               4.      Paragraph 12 of my Initial Declaration also disclosed that other attorneys

or staff of Young Conaway were and are involved in the scouting program of Boy Scouts of

America, but that no one on my team of counsel in this matter is currently involved in the

scouting program of Boy Scouts of America. Young Conaway partners Robert Brady and Edwin

Harron are the attorneys who will lead my counsel team on this matter. Mr. Brady informs me

that he was a Cub Scout in the 1970s, but has had no involvement since then. Mr. Harron

informs me that he was a Boy Scout in the 1980s, and his son (now 19 years old) was a Cub

Scout in the early 2000s, but Mr. Harron has had no involvement in scouting since then.

               5.      After conferring with my counsel team, I am confident that neither I nor

any member of my counsel team has any emotional ties to Boy Scouts of America that would in

any way impact my or my counsel’s loyalty to the Future Claimants or adversely affect my

ability to serve as the Legal Representative for Future Claimants in this matter.

               6.      Paragraph 13 of my Initial Declaration disclosed that Young Conaway

represented the Catholic Diocese of Wilmington in its bankruptcy case stemming from clerical

sexual abuse. I participated as a senior member of the Young Conaway team that worked on that

case. In that capacity, my involvement was more consultative rather than participating in the

courtroom or day-to-day matters of the case. I participated in the mediation before Judge Gross

that ultimately led to a consensual resolution of the case. I had no involvement in, and I am

informed that no member of my counsel team was involved in, any of the sexual abuse cases that




                                                 2
 26357860.2
              Case 20-10343-LSS           Doc 436      Filed 04/15/20    Page 3 of 3




led to the Diocese filing for chapter 11 protection. Additionally, I am informed that the Diocese’s

bankruptcy case did not involve any sexual abuse cases related to Boy Scouts of America.

               7.      Paragraphs 14 and 15 of my Initial Declaration disclosed that Young

Conaway represented the Del-Mar-Va Council Inc., of Boy Scouts of America in connection

with two abuse-related cases, as well as one matter unrelated to abuse claims. I had no

involvement in any of these matters. Likewise, I am informed that no members of my counsel

team for this matter were involved in those matters.

               8.      Based on the disclosures in the Initial Declaration and this first

supplemental declaration, I continue to believe that (a) I am independent of the Debtors and the

Interested Parties; (b) none of the matters disclosed in this declaration has had or will have an

adverse effect on my ability to carry out my duties as the FCR to loyally and effectively

represent the Future Claimants; and (c) pursuant to section 101(14), I am a “disinterested person”

and do not have any interest that is materially adverse to the Future Claimants.

               I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct to the best of my knowledge, information, and belief.


 Executed this 15th day of April, 2020.                        /s/ James L. Patton, Jr.
                                                              James L. Patton, Jr.




                                                 3
 26357860.2
